Exhibit 10.38

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 1, 2009, by and between NATURAL ALTERNATIVES INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 1, 2004, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. The first sentence of Section 1.1.(b) is hereby deleted in its entirety, and
the following substituted therefor:

“Outstanding borrowings under the Line of Credit, to a maximum of the principal
amount set forth above, shall not at any time exceed an aggregate of eighty-five
percent (85%) of Borrower’s eligible accounts receivable, plus, thirty percent
(30%) of the value of Borrower’s eligible raw materials inventory, plus forty
percent (40%) of the value of Borrower’s eligible finished goods inventory
(exclusive of work in process and inventory which is obsolete, unsaleable or
damaged), with value defined as the lower of cost or market value, provided
however, that outstanding borrowings against inventory shall not at any time
exceed an aggregate of Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000.00); and provided further, that outstanding borrowings against such
inventory shall not at any time exceed eligible accounts receivable.”

2. Section 1.4.(a) is hereby deleted in its entirety, and the following
substituted therefor:

“(a) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including November 1, 2010, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by

 

-1-



--------------------------------------------------------------------------------

Borrower in United States dollars of foreign currencies designated by Borrower;
provided however, that the contract limit shall not at any time exceed an
aggregate of One Million Eight Hundred Thousand United States Dollars
(US$1,800,000.00). No foreign exchange contract shall be executed for a term
which extends beyond November 1, 2010. Borrower shall have a “Delivery Limit”
under the Foreign Exchange Facility not to exceed at any time the aggregate
principal amount of Zero United States Dollars (US$0.00) with PVD (“Payment
versus Delivery”) which will require Borrower to provide funds before the
currency is delivered and this will eliminate the 1 or 2 business day settlement
period and mitigate settlement risk. All foreign exchange transactions shall be
subject to the additional terms of a Foreign Exchange Agreement dated as of
May 1, 2004 (“Foreign Exchange Agreement”), all terms of which are incorporated
herein by this reference.”

3. Section 4.3 (d) is hereby deleted in its entirety, and the following
substituted therefor:

“(d) not later than 15 days after and as of the end of each month, an inventory
collateral report, Borrowing Base Certificate, an aged listing of accounts
receivable and accounts payable, and a reconciliation accounts; not later than
15 days after and as of the 15th and last day of each month, semi-monthly
collateral report if Borrower elects to use 35% concentration allowance for
Mannatech, Inc. and a new account debtor acceptable to Bank, and not later than
30 days after and as of the end of each May and November, a list of the names,
addresses and contact phone numbers of all Borrower’s account debtors;”

4. Sections 4.9.(c) and (d) are hereby deleted in their entirety, and the
following substituted therefor:

“(c) Net income after tax for the fiscal quarter ending June 30, 2009 not less
than $250,000.00 and for each fiscal quarter thereafter not less than $1.00; Net
loss for the fiscal year ending June 30, 2009 not to exceed $5,000,000.00 and
thereafter net income after tax not less than $750,000.00 on an annual basis,
determined as of each fiscal year.

(d) Fixed Charge Coverage Ratio not less than -1.95 to 1.00 as of June 30, 2009,
and not less than 1.25 to 1.00 as of each fiscal quarter end thereafter,
determined on a rolling 4-quarter basis, with “Fixed Charge Coverage Ratio”
defined as the aggregate of net profit after taxes plus depreciation expense,
amortization expense and net contributions, divided by the aggregate of the
current maturity of long-term debt and capitalized lease payments.”

 

-2-



--------------------------------------------------------------------------------

5. Section 5.9. is hereby deleted in its entirety, and the following substituted
therefor

“SECTION 5.9. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof, and liens to the extent they secure the debt permitted under Section 5.4
hereof.”

6. Section 7.4. is hereby deleted in its entirety, and the following substituted
therefor:

“7.4 SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Borrower may not
assign or transfer its interest hereunder without Bank’s prior written consent,
Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Bank’s rights and
benefits under each of the Loan Documents. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, or any
collateral required hereunder.”

7. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

8. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.     WELLS FARGO BANK, NATIONAL
ASSOCIATION By:   /s/ Mark A. LeDoux     By:   /s/ Bernie Palmer         Bernie
Palmer Title:   CEO       Vice President By:   /s/ Kenneth Wolf       Title:  
CFO      

 

-4-